department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n -------------------- -------------------- contact person contact number identification_number ------------------ number release date se t eo ra date uniform issue list numbers employer_identification_number legend taxpayer a b c_corporation m x dear ------------------ this is in response to a letter dated date as revised in a letter dated date in which your legal_representative requested rulings that the provision of certain health benefits in the manner described below will not adversely affect your status as an organization described in sec_501 of the internal_revenue_code the code you received a determination_letter from the internal_revenue_service that you were a tax- exempt entity under sec_501 of the code you provide various group_life_insurance and health insurance to your members through group policies you also provide other_benefits for your members including a dependent scholarship program discounts on prescription drugs travel benefits and an affinity credit card program your membership is open to individuals described in a b and c you administer the above-described insurance programs under contract with the insurance carrier by providing services such as underwriting premium collections and payment of agent commissions where applicable assistance with claims handling marketing and issuance of enrollment certificates and you receive compensation_for the insurance carrier for such administrative services you wish to make available the same type of insurance benefits that you provide to your members available to two additional categories of individuals adult former dependents of individuals described in a b and c and individuals who retired from a before becoming eligible for retirement benefits you intend to have corporation m your wholly-owned for-profit subsidiary make available to these two groups the same type of insurance benefits which you make available to your members you would be willing to have corporation m hold in its name the group policy that covers these individuals but applicable state insurance regulations require that the entity in whose name the group policy is held be at least five years old and that such policy cover all members of the association in whose name the policy is held since corporation m is less than five years old you intend to create a new voting membership category for the two groups and to cover them under the same group policy that covers a b and c you intend to call members of this new voting membership auxiliary members therefore you intend to amend your articles of organization to create a new category of auxiliary members to be covered by the same group_insurance policy that covers a b and c this program will be structured so that corporation m enters into a contract with the insurance carrier for m corporation to provide all administrative services in support of that portion of the group policy which covers the auxiliary members including provision of administrative services such as underwriting premium collection payment of agent commissions where applicable assistance with claims handling marketing and the issuance of enrollment certificates all payments for such administrative services will be paid_by the carrier to corporation m you will incur no expenses or time in connection with the administrative services necessary to provide group_insurance policy benefits to the auxiliary members and shall receive no income from the provision of the group_insurance policies to auxiliary members all income derived from the offering of such group_insurance program benefits to auxiliary members shall be received by corporation m not you and corporation m as a for-profit subsidiary will pay taxes on such income after offset of allowable deductions you will take care to hold out corporation m as a separate legal entity to maintain a separate non-identical board_of directors and to hold separate board_of director meeting you request the following two rulings that individuals who terminated employment as a before becoming eligible for retirement benefits are employees within the meaning of sec_1_501_c_9_-2 of the income_tax regulations and therefore you may provide life sick accident and other_benefits allowed by sec_501 of the code without adversely affecting your exemption under sec_501 that the use of m corporation to administer that portion of your group_insurance policies that covers the adult former dependents of a b and c in a manner which results in m corporation and not you incurring all administrative expenses for and deriving all income from the provision of such group_insurance policy benefits to such adult former dependents does not constitute the provision by you or more than a de_minimis amount of unpermitted benefits under sec_1_501_c_9_-3 and therefore does not adversely affect your exempt status under sec_501 of the code so long as the number of such covered adult former dependents does not exceed x of the total number of individuals for whom you provide benefits sec_501 of the internal_revenue_code provides that a voluntary employee benefit association veba that provides for the payment of life sick accident or other_benefits to the members of such association or their dependents or designated beneficiaries shall be exempt from taxation sec_1_501_c_9_-3 of the regulations describes the term sick_and_accident_benefits to mean amounts furnished to or on behalf of a member or a member's dependents in the event of illness or personal injury to a member or dependent sec_1_501_c_9_-2 states that the term employee includes an individual who became entitled to membership in the association by reason of being or having been an employee an individual who would otherwise qualify under this paragraph therefore will continue to qualify even though such individual is on leave of absence works temporarily for another employer or has been terminated by reason of retirement disability or lay off the determination that a terminated employee is eligible for inclusion under a veba is made with reference to the reasons for termination of employment eligibility for retirement benefits is not one of the relevant criteria individuals who retire from employment with the common employer but do not receive retirement benefits are included among the types of terminated employees who are employees within the meaning of sec_1_501_c_9_-2 thus the provision of health benefits to terminated employees who retired without retirement benefits will not adversely affect your exempt status under sec_501 of the code sec_1_501_c_9_-3 of the income_tax regulations provides that the life sick accident or other_benefits provided by a veba must be payable to its members their dependents or their designated beneficiaries for the purpose of sec_501 dependent means the member's spouse any child of the member or the member's spouse who is a minor or a student any other minor child residing with the member and any other individual who an association relying on information furnished to it by a member in good_faith believes is a person described in sec_152 an organization is not described in this section if it systematically and knowingly provides more than a de_minimis amount of impermissible benefits sec_152 of the code defines the term dependent to include any of the following individuals over half of whose support for the calendar_year in which the taxable_year of the taxpayer begins was received from the taxpayer sons and daughters stepsons and stepdaughters nieces and nephews aunts and uncles in-laws and an individual other than the spouse who for the taxable_year has as his her principal_place_of_abode the home of the taxpayer and is a member of the taxpayer's household an adult former dependent defined in the proposed benefit is not a dependent within the meaning of sec_1_501_c_9_-3 of the regulations and sec_152 of the code sec_1_501_c_9_-3 of the regulations provides that sick_and_accident_benefits may not be provided to a member's other designated beneficiaries individuals who are not a member's dependents therefore providing such benefits to an employee's domestic partner would constitute non qualifying benefits which would cause a veba to lose its tax exempt status under sec_501 unless the provision of such benefit could be considered a de_minimis amount you have submitted information indicating that your role will be limited to the ministerial role of holding ownership of the insurance policies covering the adult former dependents that all expenses_incurred and income derived from the administration of benefits for such adult former dependents would be incurred by your for profit subsidiary and not by yourself and that no more than x of your current membership will be adult former dependent_children of a b and c based on the facts submitted it appears that operations with respect to health coverage for adult former dependent are of a b and c will be no more than de_minimis provision of a de_minimis amount of nonqualifying benefits will not adversely affect exemption under sec_501 of the code accordingly we rule that based upon the information you have submitted your proposal to provide otherwise unallowable health benefits to adult former dependents of members will not cause you to lose your exempt status under sec_501 of the code this ruling is based upon your representations that the provision of such benefits will be a de_minimis amount of the total benefits you provide except as we have specifically ruled above we express no opinion as to the federal_income_tax consequences of the transactions described above under any other provision of the code this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice any changes that may have bearing on your tax status should be reported to the service we are informing your key district_director of this ruling because this ruling could help resolve future tax questions about your federal_income_tax status you should keep it in your permanent records if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter this ruling is directed only to the organization that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent sincerely yours jane baniewicz manager exempt_organizations technical group
